EXHIBIT AGREEMENT BETWEEN FEDERAL PRISON INDUSTRIES, INC. AND IX ENERGY, INC. Solar Panel Manufacture THIS AGREEMENT is entered into this 19th day in June, 2008, by and between Federal Prison Industries, Inc., with principal offices located at 320 First Street NW, Building 400, 6th Floor, Washington, DC 20534, (hereinafter referred to as "FPI" or trade name "UNICOR") and IX Energy, Inc., with principal offices located at 419 Lafayette Street, 6th Floor, New York, NY 10003 (hereinafter referred to as "IX"). WHEREAS, IX desires to obtain the assembly and production of solar panels and the fabrication and assembly of frames and other support assemblies, which panels shall be sold to various Federal civilian and military government customers of IX and UNICOR; and WHEREAS, UNICOR has established the capability and capacity to assemble and produce solar panels and desires to provide such production work to IX for the sale of solar panels to Federal civilian and military government customers of IX and UNICOR; WHEREAS, UNICOR and IX desire to enter into an Agreement whereby UNICOR will establish one or more dedicated production line(s) and provide assembly and production of solar panels to IX and other related work as specified herein; WHEREAS, both parties agree to conduct the program in an effort to seek to repatriate jobs to the maximum extent possible that otherwise would be performed offshore, and to concentrate on the creation of work experiences and environments for inmates that will provide training and meaningful job opportunities upon release into society. NOW THEREFORE, UNICOR and IX, in consideration of the promises and covenants contained herein, and for other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, agree as follows: 1.
